Citation Nr: 0512227	
Decision Date: 05/03/05    Archive Date: 05/18/05

DOCKET NO.  04-03 288A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder.  

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active service from August 1968 to September 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

In January 2003 the RO granted service connection for post 
traumatic stress disorder (PTSD) and assigned a 50 percent 
rating.  A notice of disagreement (NOD) was received in April 
2003, and a statement of the case (SOC) was issued in 
December 2003.  The appeal was perfected in February 2004.  

In September 2003 the RO denied the veteran's claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  A NOD was 
received in October 2003 and a SOC was issued in December 
2003.  The appeal was perfected in February 2004.  

The Board notes that initially the veteran's representative 
was an attorney who has since been removed from the VA's list 
of those recognized as able to represent claimants in VA 
benefits cases.  The veteran was sent a listing of recognized 
veterans' service organizations.  The record reflects that 
the veteran has not responded to this notice, and, therefore, 
the Board will assume that the veteran wants to represent 
himself.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking a higher initial disability rating for 
his service-connected PTSD.  After reviewing the veteran's 
claims folder, the Board concludes that additional 
development is necessary in order to comply with the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Although the additional delay is regrettable, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.  The purpose of this remand is 
to comply with governing adjudicative procedures.  

Available post service medical treatment records stop in 
November 2003.  In a December 2003 written statement the 
veteran indicated that he was being seen at the VA Medical 
Center (VAMC) in Oakland Park, Florida.  In a July 2004 
written statement the veteran indicated that he would be an 
in-patient in the PTSD-RRP program in September 2004 for 12 
weeks at the VAMC in Miami, Florida.  These records are not 
in the claims folder.  

The most recent VA psychiatric examination of record was 
conducted in August 2003.  By the time this case is returned 
to the Board following remand, the report of that examination 
will be too dated to be considered contemporaneous, and the 
examiner would not have had the benefit of the veteran's most 
current treatment records.  

Once the updated records are obtained and the VA examination 
is scheduled (and, if the veteran appears, the report of 
examination is complete), the veteran's pending claim for a 
TDIU also should be considered.

Accordingly, the Board remands the case to the RO for the 
following action:  

1.  Obtain the veteran's VA psychiatric 
treatment records which appear to be from 
the VAMC/outpatient clinics in Oakland 
Park, Florida and Miami, Florida for the 
period of December 2003 to the present.  

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
severity of his PTSD.  The claims folder 
should be made available to the examiner 
for review prior to the examination and 
all necessary testing should be 
accomplished.  The psychiatric examiner 
should provide accurate and fully 
descriptive assessments of all clinical 
findings resulting from the service-
connected PTSD and address the presence 
or absence of the specific criteria set 
forth in VA's rating schedule for 
psychiatric disability.  The impact of 
the veteran's PTSD on his employability 
also should be discussed, and the 
examiner should provide a full multi-
axial evaluation to include the 
assignment of a numerical score on the 
Global Assessment of Functioning (GAF) 
scale.  The significance of the assigned 
numerical score should be explained, in 
light of all previously assigned scores.  

3.  Thereafter, readjudicate the claims 
on appeal.  If they remain denied, 
provide the veteran and his 
representative, if any, with a 
supplemental statement of the case which 
summarizes all evidence associated with 
the claims file since the December 2003 
SOC and discusses all pertinent legal 
authority.  Allow an appropriate period 
for response.  Thereafter, return the 
case to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



